



Exhibit 10.2






MDU Resources Group, Inc.
2017 Performance Share Award Opportunity Chart


Name
Title
Threshold
Target
Maximum
Shares
 (#)
Shares
(#)
Shares
 (#)
David L. Goodin
President and Chief Executive Officer of the Company
12,378
61,890
123,780
Doran N. Schwartz
Vice President and Chief Financial Officer of the Company
2,445
12,225
24,450
David C. Barney
President and Chief Executive Officer of construction materials and contracting
segment
2,668
13,338
26,676
Jeffrey S. Thiede
President and Chief Executive Officer of construction services segment
2,734
13,670
27,340
Martin A. Fritz
President and Chief Executive Officer of pipeline and midstream segment
2,573
12,866
25,732






